DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian C. Altmiller on 01/26/2022.

The application has been amended as follows: 
In claim 1, second to last line, before the word “and” insert –wherein the sensor includes a sensor unit provided on a substrate, a fixing metal plate to which the substrate is mounted, a sensor cover configured to cover the sensor unit, and an opening portion configured to allow the air to flow into the sensor, and in a passage that extends from the air inlet to the sensor, the opening portion faces a region in which the air inlet is not located,--.
Claim 4 is cancelled.
In claim 5, line 1: “claim 4” has been changed to –claim 1--.
In claim 7, line 1: “claim 4” has been changed to –claim 1--.


Response to Arguments
Applicant’s arguments, see Remarks pages 7-8, filed 12/22/2021, with respect to the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 
Applicant’s arguments, see Remarks pages 8-10, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see Remarks pages 10-11, with respect to the 35 U.S.C. 112(b) rejection of claim 5 have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn. 
Applicant’s arguments, see Remarks page 11, with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1, 4, 5, 7 and 8 have been fully considered and are persuasive.  The rejections of claims 1, 4, 5, 7 and 8 have been withdrawn. 
Allowable Subject Matter
Claims 1, 4-5, 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "An air-conditioning apparatus using refrigerant having a density higher than a density of air, the air-conditioning apparatus comprising: a housing; an air inlet… a heat exchanger… an air outlet…, a fan… and a sensor configured to detect leakage of the refrigerant… the sensor is provided below the fan and outside the air passage that extends from the air inlet to the air outlet through the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.